<t¡Jusiiee Bobertson
delivered the Opinion of the Court?
-3’uxlge Underwood did not *»it.
As the only two members of the court, who can adjudicate in this case, do not concur in opinion, (one being for a reversal and the other for an affirmance of the judgment below,) and as the legal effect of granting a re-hearing was a revocation of the former opinion (see Lipscomb vs. Grubs, III Bibb, 392,) therefore the necessary consequence must be, that the former opinion cannot be the judgment of this court, hut remains revoked, and the judgment of the circuit court stands affirmed, in consequence of the equal division of this court.